 

RECEIVED
FES ee PR19

te oe / | ks 4 0 | A UNITED STATES DisTRICT COURT

NORTHERN DISTRICT OF lows

Howokable ude e Linde R. Regde
WVIth Ave. SE Boy 13

Cedea Rapids TA 5ayot

“Dear Judge Reade |
Re TeRey T Samuels

Hal Name 1S Geeaidive buewett, lt
have. Krsown Terey T Sanels gll of
hfs li te «uh, aN”) alse os, CO OSI 1 °

TLlhave Koowo hm to be
hardworkiog , amt | maw who Fs
Community Miv ded, He, has also
made cote| butions +p his family
€ frie w ds at a\l the s « tHe WAS
very Smart while he aHewde 2
School. He was Raised %0 Choke},
at a Very ea bly AQcs “the.
Emes3 that TL ‘¢ sh With hia)
he was very Potelicgeat © mang eable,

yywa mau who wes Twa
Cee Pn & Showwa ove tewaeds
les fan? | Ards g Yeew&S iw the,
Community 2
 

Hes GH (Orend needs Wn to
be aRevuwd So that he Ceo
teat then eve +p have. Gq
Gurr Of Ife quad fase
ern to be Respectto L Le people.

tw seeeely 4s to day, both parents
Ale fee de ae male FORE, thel

tHe 9s hee be by hrs Ks a0
thet he Car teach them the
Valucs Of Ij fe mA spat qHerodleg

School, u0ek wal go rad
fo cht forbeey | mpeelinbt—J

as pects OF We

Tha You Hewooa ble. Sdoc

 

fade:

 
